DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-20 and 38-45 in the reply filed on June 29, 2022 is acknowledged.  Accordingly, claims 21-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 is indefinite since it depends from itself.  For the purposes of examination, claim 2 has been treated as though it depends from parent claim 1.
	The recitation “the rate of change of a first characteristic” in lines 3 and 4 of claim 3 and the recitation “the rate of change of a second characteristic” in lines 6 and 7 lacks proper antecedent basis.
	In lines 4 and 5 of claim 4, the recitation “a first portion” and “a second portion”, respectively, should be corrected to --the first portion-- and --the second portion--, respectively, since “a first portion” and “a second portion”, respectively, have been previously set forth in lines 2 and 3, respectively, of claim 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-15, 18-20, and 38-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schubert US 6,029,764. 
Regarding Claim 1, Schubert US 6,029,764 discloses a semi-active suspension system (Abstract) comprising: 
a suspension element having a damping coefficient range (actuator 68 and vibration isolators 28-32, Col. 10, Ln. 63 through Col. 11, Ln. 46; Figs. 2 and 3; each vibration isolator 28-32 includes an actuator, as shown in Fig. 3, and each provide damping for the farm implement, i.e., the tractor cab in Fig. 2, relative to the chassis within a range determined by the maximum stroke of the actuator), the suspension element includes: 
an implement end configured for coupling with an agricultural implement (Fig. 2; as shown in Fig. 2, the top of each vibration isolator 28-32 is coupled to the cab of the tractor, i.e., a farm implement); and 
a chassis end configured for coupling with a chassis (Fig. 2; as shown in Fig. 2, the bottom of each vibration isolator 28-32 is coupled to the chassis); and 
a suspension control circuit in communication with the suspension element (ASC 200, Figs. 8 and 9; Col. 9, Lns. 16-26; the active suspension system controller [ASC] 200 includes "an interface circuit 226 to generate control signals ... to valve assembly 74 and air control valve 206 associated with each isolator 28-32"), the suspension control circuit includes: 
a kinematic assessment circuit in communication with one or more sensors (circuit 220, Fig. 9; Col. 9, Lns. 16-26; "ASC 200 includes a signal conditioning/multiplexer circuit 220 to receive signals ... from sensors 34, 36, and 37," which may be sensors to detect road conditions, such as bumpiness, movement of the implement, and the level of the sensor), the kinematic assessment circuit configured to measure or determine kinematic characteristics of one or more of the agricultural implement and the chassis (Col. 11, Lns. 4-46; the system may measure a kinematic characteristic such as the level of various sensors on the vehicle 34a, 34b, and 34c to determine the tilt of the implement or the speed of the speed of the implement); and 
a damping control circuit configured to: 
generate a specified damping characteristic based on the measured or determined kinematic characteristics (Col. 11, Lns. 4-46; the system may measure a kinematic characteristic such as the level of various sensors on the vehicle 34a, 34b, and 34c to determine the bumpiness of the road or the speed of the vehicle with the assumption the vehicle will travel slowly over bumpy roads and quickly over smooth roads and then determine the damping provided by the actuator 68 and the isolators 28-32); and 
direct the suspension element to operate within the damping coefficient range based on the specified damping characteristic (Col. 11, Lns. 4-46; as the kinematic characteristics change, the ASC adjusts the damping coefficient by adjusting the gain to piston 72 of the actuator such that more or less of the isolation is provided by isolators 28-32, e.g., "if surface 12 has a low bumpiness level, ASC 200 raises the gain G to increase isolation provided by isolators 28-32" and if the surface has high bumpiness "ASC 200 lowers the gain G of circuit 246 such that piston 72 is not commanded beyond its maximum stroke").
Regarding Claim 2, Schubert US 6,029,764 discloses, as best understood, the system of claim 1, wherein the suspension control circuit includes: 
a kinematic imbalance circuit configured to determine a kinematic imbalance of the forces incident on the agricultural implement according to the measured or determined kinematic characteristics and 
the damping control circuit is further configured to generate the specified damping characteristic based on the determined kinematic imbalance (Fig. 1; Col. 11, Lns. 4-46; the circuit 220 may determine a kinematic characteristic that is an imbalance in the level among sensors 34a, 34b, and 34c, which may be placed on the chassis or the farm implement, as shown in Fig. 1 in which 34a is on the farm implement and 34b and 34c are on the chassis, and in response to the determined imbalance the actuators and isolators are controlled to counteract it). 
Regarding Claim 3, Schubert US 6,029,764 discloses, as best understood, the semi-active suspension system of claim 2, wherein the kinematic imbalance circuit is configured to determine the kinematic imbalance with: 
a first rate of change circuit configured to determine a rate of change of a first characteristic of the measured kinematic characteristics associated with forces incident on the agricultural implement (Col. 5, Lns. 24-33; the kinematic imbalance may be measured using accelerometers on the farm implement); and 
a second rate of change circuit configured to determine a rate of change of a second characteristic of the measured kinematic characteristics associated with forces incident on the agricultural implement (Col. 7, Lns. 31-44; a second accelerometer may be used on the actuator of the isolators 28-32 to determine the forces acting on the implement by the suspension system and chassis). 
Regarding Claim 6, Schubert US 6,029,764 discloses the semi-active suspension system of claim 1, wherein the one or more sensors configured to measure the kinematic characteristics include one or more of a position sensor, velocity sensor, acceleration sensor, jerk sensor, force sensor or torque sensor (Fig. 1; Col. 5, Lns. 24-33 and Col. 11, Lns. 4-46; the circuit 220 may determine a kinematic characteristic using position sensors 34a, 34b, and 34c, which may be placed on the chassis or the farm implement, as shown in Fig. 1 in which 34a is on the farm implement and 34b and 34c are on the chassis, or the kinematic imbalance may be measured using accelerometers on the farm implement).
Regarding Claim 7, Schubert US 6,029,764 discloses the semi-active suspension system of claim 1, wherein the one or more kinematic characteristics of the agricultural implement include implement position, implement velocity, implement acceleration, implement jerk, and force effort applied to the implement (Fig. 1; Col. 5, Lns. 24-33 and Col. 11, Lns. 4-46; the circuit 220 may determine a kinematic characteristic using position sensors 34a, 34b, and 34c, which may be placed on the chassis or the farm implement, as shown in Fig. 1 in which 34a is on the farm implement and 34b and 34c are on the chassis, or the kinematic imbalance may be measured using accelerometers on the farm implement). 
Regarding Claim 8, Schubert US 6,029,764 discloses the semi-active suspension system of claim 1, wherein the one or more kinematic characteristics of the chassis include chassis position, chassis velocity, chassis acceleration, chassis jerk, and force effort applied to the chassis (Col. 7, Lns. 58-65; a load sensor 144 measures load forces exerted on the chassis). 
Regarding Claim 9, Schubert US 6,029,764 discloses the semi-active suspension system of claim 1, wherein the suspension control circuit is configured to generate the specified damping characteristic between a floor damping characteristic and a ceiling damping characteristic, and the generated specified damping characteristic corresponds to a damping coefficient between a floor damping coefficient and a ceiling damping coefficient within the range of damping coefficients (Col. 11, Lns. 4-46; as the kinematic characteristics change, the ASC adjusts the damping coefficient by adjusting the gain to piston 72 between a floor, e.g., "if surface 12 has a low bumpiness level, ASC 200 raises the gain G to increase isolation provided by isolators 28-32," and a ceiling, e.g., if the surface has high bumpiness "ASC 200 lowers the gain G of circuit 246 such that piston 72 is not commanded beyond its maximum stroke"). 
Regarding Claim 10, Schubert US 6,029,764 discloses the semi-active suspension system of claim 9, wherein the suspension element is configured to operate across a range of damping characteristics corresponding to the range of the floor and ceiling of the damping coefficients for a plurality of specified damping configurations (Col. 11, Lns. 4-46; ASC 200 controls the damping characteristics of the isolators 28-32 and the actuator 68 through a plurality of damping configurations determined by the measured kinematic characteristics). 
Regarding Claim 11, Schubert US 6,029,764 discloses the semi-active suspension system of claim 9, wherein the plurality of specified damping configurations each include a different damping coefficient (Col. 11, Lns. 4-46; ASC 200 controls the damping characteristics of the isolators 28-32 and the actuator 68 through a plurality of damping configurations that are different for configurations related to smooth roads or bumpy roads), and 
the suspension control circuit is configured to graduate the specified damping characteristic based on the measured or determined kinematic characteristics (Col. 11, Lns. 4-46; as the kinematic characteristics change, the ASC adjusts the damping coefficient by adjusting the gain to piston 72 of the actuator such that more or less of the isolation is provided by isolators 28-32, e.g., "if surface 12 has a low bumpiness level, ASC 200 raises the gain G to increase isolation provided by isolators 28-32" and if the surface has high bumpiness "ASC 200 lowers the gain G of circuit 246 such that piston 72 is not commanded beyond its maximum stroke"); and
select a damping configuration and associated damping coefficient from the plurality of damping configurations according to the one or more kinematic characteristics of the agricultural implement (Col. 11, Lns. 4-46; as the kinematic characteristics change, the ASC chooses a damping coefficient for that configuration). 
Regarding Claim 12, Schubert US 6,029,764 discloses the system of claim 11, wherein the specified damping characteristic increases in proportion to an increase in a determined kinetic imbalance (Col. 11, Lns. 4-46; if the surface has high bumpiness which will cause an increase in the imbalance of the height sensors 34a, 34b, and 34c, then the ASC 200 controls the piston to be used to its maximum stroke).
Regarding Claim 13, Schubert US 6,029,764 discloses the system of claim 1, wherein the first specified damping characteristic decreases in proportion to a decrease in a determined kinetic imbalance (Col. 11, Lns. 4-46; if surface 12 has a low bumpiness level that will result in less of an imbalance in the height sensors 34a, 34b, and 34c, the ASC 200 decreases the use of the actuator to rely on the isolators more). 
Regarding Claim 14, Schubert US 6,029,764 discloses the semi-active suspension system of claim 11, wherein the suspension control circuit graduates the specified damping characteristic based on the measured or determined kinematic characteristics (Col. 11, Lns. 4-46; as the kinematic characteristics change, the ASC graduates the damping characteristic between configurations for bumpy or smooth roads). 
Regarding Claim 15, Schubert US 6,029,764 discloses the system of claim 1, wherein: 
a first sensor is in communication with the suspension control circuit, and the first sensor is configured to measure kinematic characteristics of the agricultural implement relative to the chassis (Col. 3, Lns. 38-54; the system includes sensing means that indicate displacement of the farm implement relative to the chassis); and 
a second sensor is in communication with the suspension control circuit , and the second sensor is configured to measure kinematic characteristics of the chassis (Col. 7, Lns. 58-65; a load sensor 144 measures load forces exerted on the chassis). 
Regarding Claim 18, Schubert US 6,029,764 discloses the semi-active suspension of claim 1, wherein the agricultural implement includes the implement support frame (Figs. 2 and 3, the implement, i.e., the tractor cab, includes a support frame on the bottom surface which interacts with isolators 28-32 and supports the engine and operator equipment). 
Regarding Claim 19, Schubert US 6,029,764 discloses the semi-active suspension of claim 1, wherein the suspension element includes a hydraulic cylinder with a modulating accumulator, and the suspension control circuit operates a valve opening of the modulating accumulator based on the specified damping characteristic (actuator 68, Col. 6, Ln. 64 through Col. 7, Ln. 9; the suspension system includes a hydraulic actuator 68 and "cylinder 70 supplies and relieves pressurized hydraulic fluid between a pair of tubes 76 and 78 and cylinder 70 in response to valve control signals received on conductors 80"). 
Regarding Claim 20, Schubert US 6,029,764 discloses the semi-active suspension of claim 1, wherein the chassis is a prime mover chassis or a trailer chassis (Figs. 1 and 2; the chassis is for the prime mover).
Regarding Claim 38, Schubert US 6,029,764 discloses a semi-active suspension system (Abstract) comprising: 
a first suspension element (actuator 68 and vibration isolators 28-32, Col. 10, Ln. 63 through Col. 11, Ln. 46; Figs. 2 and 3; each vibration isolator 28-32 includes an actuator, as shown in Fig. 3, and each provide damping for the farm implement, i.e., the tractor cab in Fig. 2, relative to the chassis) having a first specified damping characteristic and a second specified damping characteristic (Col. 10, Ln. 63 through Col. 11, Ln. 46; each vibration isolator has a first specified damping characteristic for bumpy road conditions and a second specified damping characteristic for smooth road conditions), the first suspension element includes an implement end configured for coupling with an agricultural implement (Fig. 2; as shown in Fig. 2, the top of each vibration isolator 28-32 is coupled to the cab of the tractor, i.e., a farm implement); 
a suspension control circuit in communication with the first suspension element (ASC 200, Figs. 8 and 9; Col. 9, Lns. 16-26; the active suspension system controller [ASC] 200 includes "an interface circuit 226 to generate control signals ... to valve assembly 74 and air control valve 206 associated with each isolator 28-32"), the suspension control circuit includes: 
a kinematic measurement circuit in communication with one or more sensors configured to measure kinematic characteristics of the agricultural implement (circuit 220, Fig. 9; Col. 9, Lns. 16-26; "ASC 200 includes a signal conditioning/multiplexer circuit 220 to receive signals ... from sensors 34, 36, and 37," which may be sensors to detect road conditions, such as bumpiness, movement of the implement, and the level of the sensor), 
a damping control circuit is configured to determine a graduated damping coefficient based on the measured kinematic characteristics (Col. 11, Lns. 4-46; the system may measure a kinematic characteristic such as the level of various sensors on the vehicle 34a, 34b, and 34c to determine the bumpiness of the road or the speed of the vehicle with the assumption the vehicle will travel slowly over bumpy roads and quickly over smooth roads and then determine the damping provided by the actuator 68 and the isolators 28-32), and utilizes the graduated damping coefficient as the first specified damping characteristic and the second specified damping characteristic of the suspension element (Col. 11, Lns. 4-46; as the kinematic characteristics change, the ASC adjusts the damping coefficient by adjusting the gain to piston 72 of the actuator such that more or less of the isolation is provided by isolators 28-32, e.g., "if surface 12 has a low bumpiness level, ASC 200 raises the gain G to increase isolation provided by isolators 28-32" and if the surface has high bumpiness "ASC 200 lowers the gain G of circuit 246 such that piston 72 is not commanded beyond its maximum stroke"), and 
wherein the suspension control circuit is configured to control the specified damping characteristic between a plurality of damping configurations (Col. 11, Lns. 4-46; ASC 200 controls the damping characteristics of the isolators 28-32 and the actuator 68 through a plurality of damping configurations determined by the measured kinematic characteristics). 
Regarding Claim 39, Schubert US 6,029,764 discloses the system of claim 38, wherein the plurality of damping configurations includes: 
a first damping configuration with a first specified damping characteristic, wherein the first damping configuration is configured for uneven terrain (Col. 11, Lns. 4-46; "[i]f surface 12 has a high bumpiness level, ASC 200 lowers gain G of circuit 246 such that piston 72 is not commanded beyond its maximum stroke"); 
a second damping configuration with a second specified damping characteristic, wherein the second damping configuration is configured for consistent terrain (Col. 11, Lns. 4-46; "if surface 12 has a low bumpiness, ASC 200 raises the gain G to increase isolation provided by isolators 28-32"). 
Regarding Claim 40, Schubert US 6,029,764 discloses the system of claim 39, wherein: 
in the first damping configuration the first suspension element is stiff (Col. 11, Lns. 4-46; in the configuration for bumpiness, the piston 72 of actuator is limited in its stroke such that it will absorb less and therefore the suspension element is stiff); and 
in the second damping configuration the first suspension element is soft (Col. 11, Lns. 4-46; in the configuration for less bumpiness, there is increased isolation provided by isolators 28-32, which will be soft).
Regarding Claim 41, Schubert US 6,029,764 discloses the system of claim 38, wherein the suspension control circuit includes a coefficient graduation circuit configured to graduate the first specified damping characteristic or the second specified damping characteristic according to a determined kinematic imbalance that is measured according to kinematic characteristics of one or more of a chassis or the agricultural implement (Fig. 1; Col. 11, Lns. 4-46; the kinematic characteristic may be imbalance in the level among sensors 34a, 34b, and 34c, which may be placed on the chassis or the farm implement, as shown in Fig. 1 in which 34a is on the farm implement and 34b and 34c are on the chassis). 
Regarding Claim 42, Schubert US 6,029,764 discloses a method for damping motion of an agricultural implement, including: 
measuring or determining kinematic characteristics of one or more of the agricultural implement and a chassis (circuit 220, Fig. 9; Col. 9, Lns. 16-26; "ASC 200 includes a signal conditioning/multiplexer circuit 220 to receive signals ... from sensors 34, 36, and 37," which may be sensors to detect road conditions, such as bumpiness, movement of the implement, and the level of the sensor); 
generating a specified damping characteristic based on the measured or determined kinematic characteristics (Col. 11, Lns. 4-46; the system may measure a kinematic characteristic such as the level of various sensors on the vehicle 34a, 34b, and 34c to determine the bumpiness of the road or the speed of the vehicle with the assumption the vehicle will travel slowly over bumpy roads and quickly over smooth roads and then determine the damping provided by the actuator 68 and the isolators 28-32): and 
directing a suspension element to operate within a damping coefficient range based on the specified damping characteristic (Col. 11, Lns. 4-46; ASC 200 controls the damping characteristics of the isolators 28-32 and the actuator 68 through a plurality of damping configurations determined by the measured kinematic characteristics).
Regarding Claim 43, Schubert US 6,029,764 discloses the method of claim 42, further comprising determining a kinematic imbalance incident on one or more of the agricultural implement and the chassis according to the measured or determined kinematic characteristics (Fig. 1; Col. 11, Lns. 4-46; the circuit 220 may determine a kinematic characteristic that is an imbalance in the level among sensors 34a, 34b, and 34c, which may be placed on the chassis or the farm implement, as shown in Fig. 1 in which 34a is on the farm implement and 34b and 34c are on the chassis, and in response to the determined imbalance the actuators and isolators are controlled to counteract it).
Regarding Claim 44, Schubert US 6,029,764 discloses the method of claim 42, further comprising balancing kinematics incident upon one or more of the chassis and the agricultural implement based on the measured or determined kinematic characteristics (Fig. 1; Col. 11, Lns. 4-46; the circuit 220 may determine a kinematic characteristic that is an imbalance in the level among sensors 34a, 34b, and 34c, which may be placed on the chassis or the farm implement, as shown in Fig. 1 in which 34a is on the farm implement and 34b and 34c are on the chassis, and in response to the determined imbalance the actuators and isolators are controlled to counteract it).
Regarding Claim 45, Schubert US 6,029,764 discloses the method of claim 44, wherein balancing kinematics includes graduating the specified damping characteristic (Fig. 1; Col. 11, Lns. 4-46; the circuit 220 may determine a kinematic characteristic that is an imbalance in the level among sensors 34a, 34b, and 34c, which may be placed on the chassis or the farm implement, as shown in Fig. 1 in which 34a is on the farm implement and 34b and 34c are on the chassis, and in response to the determined imbalance the actuators and isolators are controlled to counteract it in a graduating manner determined by the configuration indicated by the imbalance, e.g., smooth road or bumpy road). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert US 6,029,764 in view of Schnaider et al. US 2016/0081321 A1. 
Regarding Claim 16, Schubert US 6,029,764 discloses the semi-active suspension system of claim 1. 
However, Schubert US 6,029,764 fails to explicitly disclose wherein the agricultural implement includes a sprayer, harvester, planter, baler or swather. 
Schnaider et al. US 2016/0081321 A1 teach wherein the agricultural implement includes a sprayer, harvester, planter, baler or swather (Fig. 1; Para. [0048]; the vehicle includes boom sprayers mounted directly on the vehicle).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Schubert US 6,029,764 with the teaching of Schnaider et al. US 2016/0081321 A1 for the purpose of providing the vehicle with boom sprayers for applying pesticides, herbicides or fertilizers and the suspension system of Schubert US 6,029,764 would ensure the boom sprayers operate with minimal disturbance, thus ensuring even application of the sprayed material and a reduced risk of mechanical failure (Schnaider et al. US 2016/0081321 A1, Paras. [0005]-(0007] and [0075]; "a small rotation of the chassis can cause a significant movement of the ends of the the boom wings" and "when a boom sprayer vehicle receives a sudden disturbance, be that caused by uneven ground or from changing the direction of travel. .. [t]he disturbance is initially transmitted through the chassis 24 of the vehicle to the boom centre frame 32").
Regarding Claim 17, Schubert US 6,029,764 discloses the semi-active suspension of claim 1.
However, Schubert US 6,029,764 fails to explicitly disclose wherein the agricultural implement includes a sprayer boom.
Schnaider et al. US 2016/0081321 A1 teach wherein the agricultural implement includes a sprayer boom (Fig. 1; Para. (0048]; the vehicle includes boom sprayers mounted directly on the vehicle). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Schubert US 6,029,764 with the teaching of Schnaider et al. US 2016/0081321 A1 for the purpose of providing the vehicle with boom sprayers for applying pesticides, herbicides or fertilizers and the suspension system of Schubert US 6,029,764 would ensure the boom sprayers operate with minimal disturbance, thus ensuring even application of the sprayed material and a reduced risk of mechanical failure (Schnaider et al. US 2016/0081321 A1, Paras. (0005)-(0007] and (0075]; "a small rotation of the chassis can cause a significant movement of the ends of the the boom wings" and "when a boom sprayer vehicle receives a sudden disturbance, be that caused by uneven ground or from changing the direction of travel... (t]he disturbance is initially transmitted through the chassis 24 of the vehicle to the boom centre frame 32").

Allowable Subject Matter
Claims 4 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application. 
When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beard et al. US 5,725,066 discloses an active tractor suspension system.
Schnaider et al. US 9,763,437 B2 disclose a control system and method for a suspended boom sprayer.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



August 4, 2022